DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/04/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-24, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 2009/0171241 A1), in view of Burke et al (US 2010/0168714 A1) and further in view of Peer et al (Nature Nanotechnology, 2, 2007, 751-760) and further in view of in view of Ali et al (US 2016/0310600 A1).
Garcia taught [0052, 0063, 0067, 0116, 0152-0154] a method for treating cancer in a patient, comprising: inserting a balloon catheter into a lumen of a ureter of a patient; isolating (by inflating [abstract, 0018, 0020, 0035, 0063] the balloon, thereby occluding the ureter) a region of the lumen from proximal or distal flow around the catheter (reads on temporarily obstructing the ureter); and, selectively infusing (reads on contacting the urothelial wall) a chemotherapeutic drug into the region (reads on instilling a formulation into the working channel of the catheter for local delivery of the chemotherapeutic agent) [0153]. The catheter system [0116] was modified to different thicknesses or constructions, as was appropriate for a particular application, for use within narrow/fine structures, such as the upper urinary tract (e.g., ureter and kidney) (reads on treating upper tract urothelial carcinoma).
Garcia taught a chemotherapeutic formulation, but was silent a liposome, as recited in claim 18C. Garcia taught local delivery of a therapeutic agent to the urothelial wall, but was silent a time in which to deliver, as recited in claim 20.
Burke taught [abstract] a method of locally administering therapeutic agents (e.g., liposomal therapeutic agents, [0095]) efficiently via balloon catheters, for sufficient penetration of a body vessel wall (e.g., ureteral passage, at [0039]). During and after ejecting the therapeutic agent through the port of the catheter, the catheter was maintained in an expanded configuration  for a period of time (about 1 minute to about 30 minutes, [0067]) effective to permit absorption of the therapeutic agent into the body vessel [0062]. 
Peer taught [Box 1] that, for cancer therapy, nanocarriers offer many advantages over free drugs. They: prevent drugs from premature degradation; prevent drugs from prematurely interacting with the biological environment; enhance absorption of the drugs into a selected tissue; control the pharmacokinetic and drug tissue distribution profile; and, improve intracellular penetration.
It would have been prima facie obvious to one of ordinary skill in the art to include, within Garcia, a dwell time of the catheter within the ureter of about 1 minute to about 30 minutes, as taught by Burke. The ordinarily skilled artisan would have been motivated to allow for an effective time to permit absorption and penetration of the therapeutic into the ureteral wall, as taught by Burke [abstract, 0039, 0062, 0067]. 
It would have been prima facie obvious to one of ordinary skill in the art to include, within Garcia, liposomal formulations, as taught by Burke. The ordinarily skilled artisan would have been motivated to prevent premature degradation of the active; prevent the active from prematurely interacting with the biological environment; enhance absorption of the active into a selected tissue; control the pharmacokinetic and drug tissue distribution profile; and, improve intracellular penetration of the active agent, as taught by Peer [Box 1].
The combined teachings of Garcia, Burke and Peer generally taught chemotherapeutic drugs for cancer treatment, as discussed, but was silent lipids (DMPC, DMPG), drugs (paclitaxel) and amounts thereof, as recited in claim 18; a cryoprotectant, as recited in claim 30.
Ali taught compositions comprising at least one active agent and one or more lipids [abstract], formulated into liposomes [0002], for the treatment of any type of cancer [0131]. The compositions comprised, as anticancer drugs, paclitaxel and cisplatin [0043], and as liposomal-forming lipids, cholesterol, DMPC and DMPG [0051]. In some embodiments, compositions contained the active compound and total lipids at a weight-to-weight ratio between 1:1 to 1:100 [0107], where the amount of phospholipids was not limited to any particular amount or percentage by weight of the final composition [0015]. In some embodiments, the composition further comprised a cryoprotectant for preservation [0037, 0121].
Since the combined teachings of Garcia, Burke and Peer generally taught anticancer agents and liposomal formulations, it would have been prima facie obvious to one of ordinary skill in the art to include, within Garcia, Burke and Peer, paclitaxel, cisplatin, cholesterol, DMPC and DMPG. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  
In the instant case, it is prima facie obvious to select paclitaxel and cisplatin for incorporation into a composition, based on their recognized suitability for the intended uses as anticancer drugs, as taught by Ali [0043]. Furthermore, it is prima facie obvious to select DMPC and DMPG for incorporation into a liposome, based on their recognized suitability for the intended use as liposomal-forming lipids, as taught by Ali [0051].
The ordinarily skilled artisan would have included the active compounds and total lipids at a weight-to-weight ratio between 1:1 to 1:100, motivated by the desire to formulate compositions for the treatment of cancer, as taught by Ali [abstract, 0131].
The ordinarily skilled artisan would have been motivated to include, within Garcia, Burke and Peer, a cryoprotectant, as taught by Ali. The ordinarily skilled artisan would have been motivated to preserve the composition, as taught by Ali [0037, 0121].
Garcia, in view of Burke and Peer, read on claims 18-20.
The instant claim 18 recites a ratio of paclitaxel to DMPC to DMPG at 1 to 1-2 to 0.2-0.7.
The instant claim 20 recites at least 10-120 minutes.
Burke taught about 1 minute to about 30 minutes. Ali taught the active compounds and total lipids at a weight-to-weight ratio between 1:1 to 1:100, where the amount of phospholipids was not limited to any particular amount or percentage by weight of the final composition. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claims 21-22 are rendered prima facie obvious because Garcia taught urethral sparing approaches, such as surgical resection [0216].
Claims 23-24 are rendered prima facie obvious because Garcia taught chemotherapeutic infusion therapy, weekly, for 6 weeks [0222].
The instant claim 23 recites at least once weekly, twice weekly, every other week, or every four weeks.
The instant claim 24 recites at least two to five times.
Garcia taught weekly, for six weeks. A prima facie case of obviousness exists because of overlap, as discussed above.
The instant claim 28 recites paclitaxel, DMPC and DMPG at weight ratios from (1) to (1.4) to (0.5).
Ali taught the active compounds and total lipids at a weight-to-weight ratio between 1:1 to 1:100, where the amount of phospholipids was not limited to any particular amount or percentage by weight of the final composition. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Regarding claims 18-24, the Applicant argued that the liposome composition of the invention, in a method of treating UTUC, is neither taught nor suggested by Garcia, Burke or Peer.
The Examiner responds that the combined teachings of Garcia, Burke and Peer taught methods of treating UTUC, comprising balloon catheters and chemotherapeutic agents, but were silent the claimed liposomal formulation. Ali cures the deficiency of the combined teachings of Garcia, Burke and Peer. Ali disclosed the active compound (paclitaxel) to the total lipid weight ratio at between 1:1 and 1:100, where the amount of phospholipids (DMPC and DMPG) was not limited to any particular amount or percentage by weight of the final composition, and the cancer treatment was not limited to any particular type (see the Obviousness rejection, in view of Ali et al).

Regarding claims 25-30 and 33-34, the Applicant argued that Ali is void of any teachings to guide the skilled artisan to select DMPC, DMPG and paclitaxel at the claimed ratios; Ali is silent with respect to lipid properties; Ali teaches a broad range of drug to lipid ratios without correlating the ratios to functional objectives.
The Examiner disagrees. Ali’s compositions comprised, as anticancer drugs, paclitaxel and cisplatin [0043], and as liposomal-forming lipids, cholesterol, DMPC and DMPG [0051]. In some embodiments, compositions contained the active compound and total lipids at a weight-to-weight ratio between 1:1 to 1:100 [0107], where the amount of phospholipids was not limited to any particular amount or percentage by weight of the final composition [0015]. As per Ali [0195], modifications and variations of the described methods and systems are apparent to those skilled in the art.
Applicant argued that while Examples 18-19 of Ali characterize a combination of paclitaxel, cholesteryl sulfate and soy lecithin, the exemplified composition is irrelevant to the predictable use of a closed combination of paclitaxel, DMPG and DMPC.
The Examiner responds that Ali is not required to disclose a closed combination of paclitaxel, DMPG and DMPC, as the instant claims are not so limited.

Applicant argued that Ali does not contain a general guidance for selecting particular lipids to combine with particular drugs. Applicant argued that Ali’s mere disclosure of active agents and lists of lipids cannot be interpreted to mean that any listed lipid can be combined with any listed active, and be expected to necessarily function as desired. Applicant argued that Ali falls well outside of the claimed total possible ratio of paclitaxel to total lipids, which is 1:2.7.
The Examiner disagrees. Ali [abstract, 0002, 0014-18], taught taxanes (e.g., a particular drug) combined with lipids (DMPC and DMPG, at ¶0051]) capable of liposome formation (e.g., particular lipids). Furthermore, Ali taught [0055] an encapsulating amount of lipid (compound to lipid ratio between 2:1 to about 1:100, preferably from about 1:1 to about 1:50) necessary to encapsulate the active, and to form particles of appropriate size. Likewise, Ali taught [0085] suitable amounts of anticancer drugs (e.g., paclitaxel), for stable incorporation into the lipids.

Applicant argued that the ordinarily skilled artisan could not have arrived at the claimed invention by considering the exemplified composition (e.g., paclitaxel, cholesteryl sulfate and soy lecithin) of Ali. Applicant argued that, to the extent that Ali teaches paclitaxel-lipid compositions, they are limited to the paclitaxel, cholesteryl sulfate and soy lecithin combinations of Examples 18 and 19, further limited to paclitaxel:lipid ratios of 1:40. Applicant further argued that Ali’s other taxane class drug compositions (e.g., docetaxel compositions) only exemplify drug: lipid ratios of 1:40.

The Examiner disagrees. Ali is not limited to the examples disclosed therein, as alleged by the Applicant. Nonpreferred and alternatives embodiments also constitute prior art, as Ali is relevant for all that it contains. MPEP 2123 I and II.

Applicant argued that there are no teachings in Ali that suggest that all possible combinations of active agents and lipids can be combined in any active agent to lipid ratio, from 1 to 100, and necessarily function as desired.
The Examiner responds that Ali is presumed to be operable/enabling for all that it contains. The burden is on the Applicant to rebut this presumption of operability. See MPEP 2121. I.

Applicant argued that the rejection of the claims was based on improper picking and choosing of elements in the claims from a cited reference that is not enabled with respect to the subject matter of the instant claims.
The Examiner disagrees. All of the claimed elements (e.g., methods of treating upper tract urothelial carcinoma comprising balloon catheters and liposomal formulations of paclitaxel) were known in the prior art (e.g., combined teachings of the art – see the combined obviousness rejection over claim 18), and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions. The combination yielded nothing more than predictable results to one of ordinary skill in the art. MPEP 2143.A.
	
Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia et al (US 2009/0171241 A1), in view of Burke et al (US 2010/0168714 A1), further in view of Peer et al (Nature Nanotechnology, 2, 2007, 751-760), further in view of in view of Ali et al (US 2016/0310600 A1) and further in view of Betageri et al (USP 8,957,053).
The 35 U.S.C. 103 rejection over Garcia, Burke, Peer and Ali was previously described. 
Additionally, Ali generally disclosed excipients [00121].
However, the combined teachings of Garcia, Burke, Peer and Ali did not specifically disclose mannitol, nor amounts thereof, as recited in claims 31-32.
Betageri disclosed proliposomes formulated with pharmaceutically acceptable excipients, to form the pharmaceutical composition [abstract]. A taught exemplary excipient was mannitol, at any amount [col 13, lines 17 and 40-41].
Since the combined Garcia, Burke, Peer and Ali generally disclosed excipients, it would have been prima facie obvious to one of ordinary skill in the art to include mannitol within the combined teachings of the art, as taught by Betageri. An ordinarily skilled artisan would have been motivated to form the pharmaceutical composition, as taught by Betageri [Betageri; col 13, lines 17 and 40-41, and at the abstract].
In the instant case, it is prima facie obvious to select mannitol for incorporation into a composition, based on its recognized suitability for its intended use as a pharmaceutically acceptable excipient, as taught by Betageri. 
Claim 32 recites the weight ratio of paclitaxel, DMPC and DMPG to mannitol at (1) to (0.15-0.8). 
Ali disclosed the active compound (paclitaxel) to the total lipid weight ratio at between 1:1 and 1:100, where the amount of phospholipids (DMPC and DMPG) was not limited to any particular amount or percentage by weigh of the final composition. Betageri disclosed mannitol at any amount, as discussed. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 08/04/2022 have been fully considered but they are not persuasive.
Applicant argued that Betageri does not cure the deficiencies of Ali, to which the Examiner responds that Ali is not considered deficient (see the above rejection and arguments over Ali).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612